Citation Nr: 1822262	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran provided testimony before the undersigned Veterans Law Judge at an August 2015 videoconference hearing.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

At the September 2015 Board hearing, the Veteran testified that his service connected bilateral hearing loss has worsened since he last underwent a VA examination in December 2013.  Due to this subjective report of worsened hearing loss, the Veteran's representative has requested that the Veteran be afforded a new VA examination to assess the current severity of his bilateral hearing loss.  The Board agrees; therefore, the Veteran shall be afforded a new VA examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all pertinent medical records from July 2013 to present that may exist regarding his service-connected bilateral hearing loss, to include VA and private facilities.  If any records are identified, obtain the necessary authorizations, and attempt to obtain the records for evidentiary consideration in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA examination to assess the current severity of his bilateral hearing loss.

3.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

